Exhibit MAGUIRE PROPERTIES COMPLETES DISPOSITION of LANTANA MEDIA ENTERTAINMENT CAMPUS LOS ANGELES, December16,2009 – MaguireProperties, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, announced today that it has completed the sale of the Lantana Media Entertainment Campus in Santa Monica, California to an affiliate of Lionstone Group. Additionally, the Company sold an office property on the Campus to NARAS Properties, Inc., an affiliate of The Recording Academy and internationally recognized for the GRAMMY’S. This disposition is part of the Company’s previously announced plan to sell certain properties in order to address near-term debt maturities and generate proceeds for general corporate purposes. Mr.Nelson C. Rising, President and Chief Executive Officer, commented, “Since my appointment in May2008, I have been focused on addressing debt maturities.The Company has successfully completed a number of loan extensions and has also eliminated project debt through asset dispositions.These two transactionseliminated in full $176million of obligations under two loans which were scheduled to mature in Januaryand June2010 and generated approximately $19million in net proceeds after repayment of the loans.” Arlene Sommer, Executive Managing Director, and Mark Robinson, Corporate Managing Director, of the international tenant advisory firm Studley’s West LosAngeles office represented The Recording Academy in the transaction. Carl Muhlstein and Andrew McDonald of Cushman & Wakefield represented MaguireProperties in the disposition of the asset. About MaguireProperties, Inc. MaguireProperties, Inc. is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.MaguireProperties, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on MaguireProperties, visit the Company’s website at www.maguireproperties.com. About The Lionstone Group The Lionstone Group is a privately-held Houston-based real estate investment company with a portfolio of commercial real estate in select cities across the US.
